DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the arguments filed on 5/26/2022.
Claims 1-3, 5, 6, 8-14 and 16-20 are presented for examination on the merits. 
The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 5/26/2022 regarding the rejection of claims 1-3, 5, 14 and 16-19 made by the Examiner under 35 USC 103 over Winslow et al. (US 2003/0162693) in view of Galluzzo et al. (J. Clinical Investigation, 2009, 119/4, 865-875), Hammer et al. (US 2005/0019265) and Kong et al. (US 6376525) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 2/1/2022.
Applicants arguments filed 5/26/2022 regarding the rejection of claim 6 made by the Examiner under 35 USC 103 over Winslow et al. (US 2003/0162693) in view of Galluzzo et al. (J. Clinical Investigation, 2009, 119/4, 865-875), Hammer et al. (US 2005/0019265) and Kong et al. (US 6376525) further in view of Awasthi et al. (US 2011/0059157) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 2/1/2022.
Applicants arguments filed 5/26/2022 regarding the rejection of claims 8-13 and 20 made by the Examiner under 35 USC 103 over Winslow et al. (US 2003/0162693; of record) in view of Galluzzo et al. (J. Clinical Investigation, 2009, 119/4, 865-875; of record), Hammer et al. (US 2005/0019265) and Kong et al. (US 6376525) further in view of Martin et al. (US 2013/0114366) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 2/1/2022.
In regards to the 103 rejections, Applicant asserts the following:
Winslow merely teaches delivery of oxygen to a tumor mass increases sensitivity to radiotherapy and chemotherapy. At best, Winslow teaches a method of sensitizing tumors to chemotherapy and fails to teach that tumors can be treated solely by the administration of an NO-inhibiting agent that causes microvascular embolization. Moreover, Galluzzo merely teaches that continuous, exogenous expression of myoglobin in tumor cells reduces tumor cell proliferation and reduces cancer apoptosis. Galluzzo actually teaches away from the instantly claimed method as an artisan would reasonably expect that the delivery of myoglobin would actually promote the survival of a tumor. 

In response to A, Winslow teaches that their invention is capable of delivering “O2 to the hypoxic inner core of a tumor mass” which "increases its sensitivity to radiotherapy and chemotherapy. Because the microvasculature of a tumor is unlike that of other tissues, sensitization through increasing O2 levels requires O2 be unloaded within the hypoxic core.” See [0108]. It is pointed out that Winslow’s method is via systemic administration.  
 Galluzzo teaches that myoglobin acts to oxygenate hypoxic tumor tissue, prevent hypoxic response and delay tumor engraftment and reduce tumor growth. Myoglobin mitigated the hypoxic conditions, reduced HIF-la and suppressed local and distal metastasis (see restated rejection below).
Thus, hemoglobin and myoglobin perform essentially the same function on tumors – they provide oxygen. Given that it was known that providing oxygen to a tumor via hemoglobin serves to sensitize hypoxic tumor tissue, thus, it must also follow that providing oxygen to a tumor via myoglobin would also sensitize hypoxic tumor tissue.  
Applicant has provided no evidence that oxygenation of tumor tissue via myoglobin would not provide oxygen to the hypoxic tumorous tissue and that such oxygenation would not sensitize the tumor to anti-tumor treatment via chemotherapy/radiation/etc.
Regarding the issue of Galluzzo’s myoglobin being exogenously expressed compared to the systemic administration described by Winslow, this is not considered mitigating. One of ordinary skill in the art would understand that the oxygen carrying molecule would be capable of being delivered to the tumor through various modes of administration .Galluzzo teaches that endogenous expression works to oxygenate tumor tissue whereas Winslow teaches that systemic administration of hemoglobin carrying particles act to oxygenate hypoxic tumorous tissues. One of ordinary skill in the art would reasonably conclude that providing myoglobin via systemic administration, as taught by Winslow, would yield an obvious outcome, e.g. oxygenation of tumor tissue. It is important to note that myoglobin is oxygenated under normal physiological conditions (as metmyoglobin) and upon reaching the hypoxic tumor tissue, an area of tissue that would not have normal physiological conditions, the bound oxygen would be released and diffuse into the tissue in need thereof. This result is one of common sense and ordinary skill. Thus, whether the oxygen carrier of the Winslow’s method is hemoglobin or myoglobin, the result would be alike in that oxygen would be provided to the hypoxic target tissue so as to sensitize the area to chemotherapy/radiation.

Maintained Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 14 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winslow et al. (US 2003/0162693; of record) in view of Galluzzo et al. (J. Clinical Investigation, 2009, 119/4, 865-875; of record), Hammer et al. (US 2005/0019265; of record) and Kong et al. (US 6376525; of record).
Winslow is directed to methods for delivering hemoglobin-based oxygen carriers to treat tumors wherein the hemoglobin is to be encapsulated in a vesicle, such as a synthetic particle, micro-balloon (microparticle) or liposome (see [0075]).  Methods of administering the composition include intravenous transfusions and injections (see [0113]). In the case of the synthetic particle, it would be expected that there would be hemoglobin present within and throughout the membrane of the particle as this is the mechanism by which the material is released. The oxygen carrier particle are to be loaded with oxygen prior to administration (see [0015]). It’s taught that delivery of oxygen to hypoxic inner cores of a tumor mass increases sensitivity to radiotherapy and chemotherapy. Because the microvasculature of a tumor is unlike that of other tissues, sensitization through increasing oxygen levels requires oxygen be unloaded within the hypoxic core.  In other words, the P50 should be low to prevent early unloading of oxygen, increasing the oxygen levels, to insure optimal sensitization of the tumor to subsequent radiation and chemotherapy treatments (see [0108]). It is noted that the hemoglobin of the invention may be native, unmodified hemoglobin or modified hemoglobin (see [0074]).
 Winslow fails to teach the high-oxygen affinity agent as being myoglobin.
Galluzzo teaches that myoglobin prevents hypoxic response in vitro and delays tumor engraftment and reduces tumor growth following xenotransplantation into mice.  Experimental tumors expressing myoglobin displayed reduced or no hypoxia, minimal HIF-1a levels and a homogenously low vessel density. Moreover, myoglobin-mediated tumor oxygenation promoted differentiation of cancer cells and suppressed both local and distal metastatic spreading which were due primarily to reduced tumor hypoxia. The myoglobin is to be that of a human (see methods). Thus, it would have been obvious to modify Winslow such that the particles comprised myoglobin so as to provide oxygen to the tissues affected by hypoxia with a reasonable expectation for success.
It is noted that the current claims are directed to NO-affecting agent for treating a tumor, however, current claim 5 clarifies that the agent also binds oxygen and claim 9 identifies myoglobin as a NO-affecting/binding molecule. Thus, while the combination of Winslow is silent regarding the ability to modulate NO, it would necessarily yield the same method as claimed because a) the active agent is the same (myoglobin) and b) the property of delivering oxygen overlaps and this property is known to have the desired result which Applicant is claiming for their method.
Winslow states that molecules P50 (partial pressure of oxygen required to saturate 50% of hemoglobin) should be very low to prevent early unloading of the O2, increasing O2 levels thereby sensitizing the tumor to subsequent radiation and chemotherapy treatments. Here it is important to note that myoglobin P50 is about 130 pascals (Pa) (about 1 mmHg) while the P50 for hemoglobin is about 3500 Pa. Thus, in terms of using an oxygen carrier for treating the hypoxic inner core of a tumor, myoglobin would be a superior choice given Winslow's admission that the oxygen carrier should have a very low P50.
Winslow fails to teach the particle that encapsulates the myoglobin as being a polymersome (comprising polyethylene oxide with polycaprolactone or polytrimethylcarbonate) such that the polymersome has a particle size of less than 100 nanometers.
Hammer is directed to uni- and multi-lamellar polymersomes for incorporating emissive probes (see [0078]). The polymersomes are taught to have a small particle size ranging from 50 nm to 50 microns (see [0052]) wherein the polymersome can be made from a copolymer having a hydrophobic block comprising polycaprolactone (see [0022]) and polymethylcarbonate (i.e. polytrimethyl carbonate) (see [0021]) and a hydrophilic block such as polyethylene oxide (see [0018]) such that the incorporated material may be associated with the surface of the polymersome such as porphyrins (see hemoglobin and myoglobin). It would have been obvious to modify Winslow (and Galluzzo) so as to provide the myoglobin active within a polymersome with a reasonable expectation for success in the encapsulated material being capable of reaching and providing oxygen to the target tumor.
Winslow fails to teach the tumor as being a highly vascularized tumor such as renal cell carcinoma, hepatocellular carcinoma, gliblastoma multiforme and multiple myeloma.
Kong is directed to methods of treating cancers with chemotherapeutic agents. Various tumors and cancers are taught including multiple myeloma and renal cell carcinoma (see claim 8). It would have been obvious to modify Winslow and Galluzzo to use the oxygen carrier system to a subject having a cancer such as multiple myeloma or renal cancer with a reasonable expectation for success in treating it. See MPEP 2143(I)(A) which states that combining prior art elements according to known methods to yield predictable results (e.g. treat a specific form of cancer) is prima facie obvious. 
Regarding the concentration of the oxygen carrier in the carrier vehicle, Winslow teaches that the concentration of the oxygen carrier (hemoglobin or myoglobin) in the diluent may vary according to the application, and in particular based on the expected post-administration dilution, in preferred embodiments, because of the other features of the compositions of the present invention that provide for enhanced oxygen delivery and therapeutic effects, it is usually unnecessary for the concentration to be above 6 g/dl, and is more preferably between 0.1 to 4 g/dl (see [0099]). While it is unclear how much of the concentrations of oxygen carrier expressed by Winslow overlaps with the instant claims (3-8%), such concentrations would still be obvious given that Winslow teaches a concentration which may be useful as a starting point and suggests that the concentration of the oxygen carrier is adjustable based on desired oxygen delivery and therapeutic effects. One of ordinary skill in the art would be capable of modifying the amount of oxygen carrier in the vehicle to determine concentrations best suitable for treating tumors. See MPEP 2144.05(II)(A) which states that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” 
The invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winslow et al. (US 2003/0162693; of record) in view of Galluzzo et al. (J. Clinical Investigation, 2009, 119/4, 865-875; of record), Hammer et al. (US 2005/0019265; of record) and Kong et al. (US 6376525; of record) as applied to claims 1-3, 5, 14 and 16-19 above, and further in view of Awasthi et al. (US 2011/0059157; of record).
Winslow fails to teach the method wherein delivering a high-oxygen affinity agent comprises delivering a carrier vehicle that co-encapsulates the high-oxygen affinity agent with at least one other radiation-sensitizing or chemotherapeutic agent.
Awasthi teaches lipid nanostructures which encapsulate hemoglobin. It is taught that in addition to hemoglobin, the nanostructures can further encapsulate therapeutic active such as anticancer/chemotherapeutics like doxorubicin (see [0043] and [0044]) as well as antioxidant enzymes such as glutathione (see [0043]). Thus, it would have been obvious to modify the prior art such that the resulting method utilized a particle which encapsulated both the myoglobin and a chemotherapeutic active so as to improve/broaden the scope of treatment.
The invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 8-13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winslow et al. (US 2003/0162693; of record) in view of Galluzzo et al. (J. Clinical Investigation, 2009, 119/4, 865-875; of record) and Hammer et al. (US 2005/0019265; of record) and Kong et al. (US 6376525; of record) as applied to claims 1-3, 5, 14 and 16-19 above, and further in view of Martin et al. (US 2003/0114366).
Winslow fails to teach the composition as further comprising a plurality of nanoparticles configured to accumulate at sites of interest via passive diffusion or via a targeting modality comprised of a conjugation of a targeting molecule separate from the nanoparticles. 
Martin teaches a method of treating tumors by administering a composition of particles comprising a cytotoxic material within the core of the particle and releasable through pores on the surface of the particle, the particle is functionalized with a ligand molecule so as to target specific cell types (see claim 28). An exemplified ligand molecule is VEGFr (see claim 36). Thus, it would have been obvious to combine Martins particles in the method suggested by Winslow/Galluzo with a reasonable expectation for success in successfully treating a tumorous mass.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.
It is noted that Hammer is cited above for its recitation of the block copolymers recited by instant claims 9-13.
The invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611